Citation Nr: 0204370	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  97-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the initial noncompensable disability evaluation 
for residuals of a right hand ganglion cyst excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, in which the RO granted 
service connection and assigned a initial zero percent 
(noncompensable) evaluation for a post-operative ganglion 
cyst of the right hand, with residual surgical scar, 
effective from October 21, 1996, the date of the veteran's 
claim for service connection.  

In August 1999, the Board remanded the matter for additional 
development and adjudication.  After accomplishing further 
development, the RO continued the denial of the claim; hence, 
the matter has been returned to the Board for further 
appellate consideration.

As a preliminary matter, the Board notes that, in addition to 
the issue noted above, the veteran's appeal to the Board 
initially involved claims for service connection for 
bilateral ankle pain, for low back pain, and for cervical 
spine pain.  However, the RO, and, in August 1999, the Board, 
denied each of those claims as not well grounded.  Currently, 
the RO is in the process of readjudicating claims denied as 
not well grounded between July14, 1999 and the November 9, 
2000 date of enactment of the Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (discussed in more 
detail below).  See VBA Fast Letter 00-87 (November 17, 
2000).  Hence, these matters are referred to the RO for 
appropriate action. 



FINDING OF FACT

Since the October 1996 effective date of the grant of service 
connection, the veteran's well-healed service-connected scar 
from the excision of a ganglion cyst has not been shown to 
objectively result in limitation of function of the wrist or 
fingers; however, the veteran has subjectively complained of 
numbness over the area of the scar, discomfort in the muscles 
of the thumb on some movements, and complaints of weakness, 
decreased grip strength and soreness with overuse.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the award of an initial evaluation of 
10 percent for residuals of a right hand ganglion cyst 
excision are met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.71a (Diagnostic Code 5214-5227); 4.73 
(Diagnostic Code 5309); 4.118 (Diagnostic Codes 7803-7805); 
4.124a (Diagnostic Codes 8513-8516) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that in February 
1985, he underwent an excision of a large dorsal ganglion 
cyst, measuring 1.5 x 1 centimeters, located on his right 
hand between the index and thumb metacarpals (specifically, 
between the adductor pollucis and the lumbercal to the index 
finger) in the dorsal web space.  The operation report notes 
that an "S" shaped incision was made over the dorsum of the 
right hand between the thumb and index fingers in the web 
space.  The subcutaneous tissue was dissected to isolate the 
dorsal branch of the radial nerve, which coursed over the 
dorsum of the cyst.  Muscle, which was thinly spread over the 
dorsum of the cyst, also was carefully dissected away.  The 
nerve was carefully dissected and retracted toward the thumb.  
The ganglion was removed.  The stalk of the ganglion appeared 
to come off of the interval between the adductor pollucis and 
the lumbercal to the index finger.  The radial artery was 
noted to course very proximal to the stalk of the ganglion 
cyst and the ganglion cyst was amputated from its stalk at 
this point.  The wound was irrigated and skin closed.  
Postoperatively, the veteran did very well and had no 
complications, and was discharged from the hospital the 
following day.  In March 1985, follow-up noted the incision 
had healed and there was no infection, although the veteran 
complained of subjective numbness at the fourth and fifth 
digits.  The report of his September 1993 medical evaluation 
board physical noted a right hand scar.

In the report of a post-service VA examination, conducted in 
December 1996, the examiner noted the veteran's history of 
ganglion cyst of the right hand and subsequent surgery.  The 
veteran then complained that the scar was still a bit numb.  
Examination revealed a 1.5-inch surgical scar in the web 
space near the second metacarpal.  There was normal 
coloration and the scar was non-adherent and non-depressed.  
The examiner noted the scar was numb to touch.  The diagnosis 
was ganglion cyst of the right hand postoperative with 
residual surgical scar.

During a hearing before an RO hearing officer in July 1999, 
the veteran testified that he experiences numbness in and 
around the area of the right hand scar.  He complained of 
occasional swelling and that although he is right-handed, his 
right hand was weaker than his left hand.  He also related 
that he had some difficulty holding things, such as a 
screwdriver, in his right hand, which was affecting his 
electrical and mechanical work on his job.

On VA examination in March 2000, the veteran primarily 
complained of numbness of the skin over the back of his hand 
over the scar and adjacent to the scar; and, when he overused 
his right hand at work, extensive soreness along the back of 
his hand and in between the thumb and first finger.

Examination revealed the right and left hands appeared 
symmetrical except for the scar on the dorsum of the right 
hand.  There was no swelling noted.  The scar itself was 1-
1/2 inches in length, scarcely 2 millimeters in length, 
located in the web space between the second metacarpal toward 
the thumb and 1/2-inch above the knuckle, lacking 2-inches to 
the wrist.  The veteran could feel touch over the scar which 
was not painful.  However, he could not discreetly tell the 
difference between a sharp and dull object.  The veteran had 
a further sensory complaint of soreness over the back of the 
hand after working a full day.  He described a large circle 
from the anterior surface of the thumb across the web space 
to the top of the knuckle area to the second metacarpal and 
up to but including about an inch below the wrist, a 
semicircular area nearly 3 to 4 inches in size.  The veteran 
felt soreness in the interosseous muscle after extensive use 
in this area.  This area was likewise tested for sensation, 
and the veteran was able to rather promptly discriminate 
between sharp and dull.  The area was not tender at any point 
to palpation and he was not tender to palpation over the 
scar.  

The veteran was able, without any limitation of joint motion 
or flexibility to extend and flex all the fingers and the 
thumb without symptoms.  He was able to approximate the thumb 
to the tip of each finger without pain.  When the veteran was 
asked to pinch between the thumb and first finger, to pinch 
his own thumb and finger, and to pinch the examiner's thumb 
and finger, there was some discomfort in the muscles of the 
thumb.  The examiner noted that the veteran had a good grasp 
without weakness in the right and left hand, and could grasp 
the area between his own thumb and first finger without 
weakness.  However, when he grasped the examiner, the veteran 
said it was uncomfortable if he did so with full strength.  
The veteran was also tested and noted to be dexterous 
handling himself.  The examiner observed the veteran push 
himself onto the examiner table with his right hand and his 
left hand without evincing any discomfort.  The veteran was 
asked to use the patella hammer to simulate using a hammer.  
He was able to do this without any noticeable discomfort and 
was dexterous and well coordinated in the motion.  The 
veteran was able to move his wrist back and forth to simulate 
a screwdriver and this did not evince pain.  The veteran was 
also observed to have no tenderness at the wrist itself.  He 
had full motion of the wrist, without pain and against 
resistance.  He had 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees of radial and 25 degrees of ulnar 
deviation.  On further testing for muscle weakness, 
limitation, or pain, the veteran had full abduction and 
adduction of the thumb and against resistance.  There was 
slight discomfort in the muscles above the thumb.  He also 
had full flexion and extension of the thumb and only in 
flexion against resistance did the veteran have some 
discomfort in the muscle area near the base of the thumb. 

The examiner noted that the veteran had obvious numbness in 
the area of the scar as sequelae of removal of the ganglion 
cyst, but that the veteran had otherwise reported no 
abnormality of the nerve.  The examiner noted his belief that 
the symptoms of soreness in the area are due to overuse of 
the hand.  He commented that the veteran's occupation 
involves fine and repetitive movements, electronic type, with 
equipment and wiring boards.  He further indicated that the 
veteran does this five days a week for most of the day and 
will use extensive repetitive motions, grasping with and 
without resistance.  The examiner opined that he likely 
experiences some soreness secondary to this.  He commented 
that, overall, the veteran has excellent functional use of 
his right hand.  The diagnosis was postoperative excision 
ganglion cyst right hand with residual hypesthesia.

In an October 2000 statement, the veteran indicated that he 
continued to have problems with cramping in his right hand.  
He stated that he worked with his hands a lot and that this 
right hand tires easily.  He also stated that he has a lot of 
soreness in his right hand, which causes him to have limited 
use.

Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this case, although the RO did not explicitly consider the 
provisions of the VCAA and its implementing regulations in 
adjudicating the claim on appeal, the requirements of the new 
law have, essentially, been satisfied.  The RO made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The veteran has 
subsequently undergone VA compensation examinations in 
December 1996 and March 2000 and copies of the examination 
reports have been associated with the file.  The veteran was 
afforded a personal hearing in July 1997.  Moreover, the 
record reflects that the January 1997 rating decision, the 
May 1997 Statement of the Case, and Supplemental Statements 
of the Case in August 1997 and January 2001 addressed the law 
and the evidentiary shortcomings of the veteran's claim.  
Moreover, in a March 30, 2001 letter, the RO advised the 
veteran of the VCAA and afforded him a period of time in 
which to submit additional evidence.  The veteran has not 
alluded to the existence of pertinent evidence that is not 
currently of record and, indeed, the Board is unable to 
identify any such evidence.  Thus, the Board finds that the 
veteran has received the notice and the assistance 
contemplated by law.  As such, adjudication of this appeal, 
without first remanding it the RO for explicit VCAA 
consideration, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be reviewed on the merits.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving a claim for a higher 
evaluation for an already service-connected disability, and 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The veteran residuals of a ganglion cyst excision have been 
evaluated on the basis of surgical scar of the right hand, 
and assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  Under this diagnostic 
code, the assigned evaluation is to be based on limitation of 
function of the affected part.  

The Board notes, however, that assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

In this case, there is no evidence whatsoever to indicate 
that the veteran's surgical scar, specifically, limits hand 
function in any regard.  Indeed, the scar is shown to be well 
healed, and nonadherent, and the only medical finding (based 
on the veteran's subjective complaint) that is pertinent to 
the scar is that there has been some numbness in the area of 
the scar.  Hence, the record presents no real basis for 
characterizing the residual of the veteran's ganglion cyst 
removal as a scar resulting in limitation of function.  
Moreover, while numbness in the area of the scar has been 
noted, the scar, itself, is not shown to either result in 
repeated ulceration, or to be tender and painful, so as to 
assignment of a compensable evaluation under either 
Diagnostic Code 7803 or 7804, respectively.  See 38 C.F.R. 
§ 4.118.   

As noted in the prior remand, however, some of the veteran's 
complaints suggest that he experiences some limitation of 
function of the hand as a residual of the in-service excision 
of the ganglion cyst on his right hand.  Service records do 
not clearly establish specific nerve injury or muscle injury 
associated with the in-service removal of the ganglion cyst.  
However, the veteran's service medical records clearly show 
that that procedure did involve dissection of both muscle and 
nerves in removing the cyst.  Moreover, post-service medical 
records have not clearly ruled out nerve or muscle injury 
residuals; on the contrary, the March 2000 VA examiner has 
diagnosed hypesthesia as a sequelae of removal of the 
ganglion cyst, and rendered findings suggesting that the 
veteran experiences muscle soreness in the right hand with 
repetitive use.  Given those facts, as well as the veteran's 
complaints, the Board finds it appropriate to consider all 
pertinent diagnostic codes pertaining to function of the hand 
in evaluating the residuals of the ganglion cyst, to include 
those governing limitation of motion, functional loss 
associated with muscle injury, and functional loss associated 
with nerve injury.  

In this case, no significant limitation of functioning of the 
right hand has been shown objectively.  As indicated above, 
no findings of limited wrist or finger motion were noted in 
service or on the first post-service VA examination in 1996.  
Moreover, at the time of VA examination in March 2000 the 
veteran was able, without any limitation of joint motion or 
flexibility to extend and flex all the fingers and the thumb 
without symptoms.  He also had full motion of the wrist, 
without pain and against resistance.  As such, a compensable 
evaluation is not warranted pursuant to Diagnostic Codes 
5214-5227, which set forth the criteria for evaluation of 
disabilities on the basis of ankylosis and limitation of 
motion of the wrist, as well as ankylosis of combinations of, 
or individual, fingers.  

As regards nerve injury, the March 2000 VA examiner noted 
that, other than hypesthesia in the area of the scar as a 
residual of the ganglion cyst excision, there was otherwise 
no abnormality of right hand nerves (based on the veteran's 
own complaints).  As this symptom, alone, is not indicative 
of even mild incomplete paralysis of any of the nerves 
affecting hand and finger movement (the lower radicular group 
of the hand, Diagnostic Code 8512; the radial nerve, 
Diagnostic Code 8514; the median nerve, Diagnostic Code 8515; 
or the ulnar nerve, Diagnostic Code 8516), there is no basis 
for assignment of a compensable evaluation under any 
pertinent diagnostic code under 38 C.F.R. § 4.124a.  

Additionally, however, the Board has considered the 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5309, 
pursuant to which impairment of intrinsic muscles of the hand 
is evaluated.  The note following that diagnostic code 
includes a directive to evaluate on the basis of limitation 
of motion, with a minimum of 10 percent.  

Pertinent to the above, the Board notes that during the March 
2000 VA examination, the veteran had discomfort in the 
muscles of the thumb on some movements--specifically, on 
grasping the web space between the examiner's thumb and index 
fingers, and on flexion, against resistance.  Moreover, 
during that examination, like during the veteran's hearing, 
the veteran complained that his right hand is weaker than his 
left hand, and that he experienced decreased grip strength 
and soreness in the hand.  While the examiner opined that the 
veteran had "overall functional use of the right hand," he 
nonetheless indicated his belief that the symptoms of 
soreness complained of are associated with overuse of his 
hand; that, in the veteran's occupation, he did fine and 
repetitive movements working with electronic equipment and 
wiring boards; and that he likely experienced some soreness 
secondary to this.  Moreover, the veteran has essentially 
asserted, that, as a result of the muscle soreness he 
experiences, that he has weakness and associated functional 
loss in the right hand.  

This evidence suggests that, while full right hand function 
is shown on objective testing, with repeated use of the hand 
(such as occurs in connection with the daily performance of 
his job duties), he experiences some functional loss 
(specifically, muscle soreness, weakness, and resulting 
limited motion) in the right hand, above what has been shown 
on objective testing.  See 38 C.F.R. §§ 4.40, 4.45.  The 
Board finds the veteran's assertion to be credible, and, 
given the nature of the veteran's daily activities, that some 
right hand functional loss has likely occurred since the 
veteran filed a claim for service connection.  In view of 
foregoing, and with resolution of all reasonable doubt in the 
veteran's favor (see 38 U.S.C.A. § 5107(b)), the Board finds 
that the criteria for a minimum 10 percent evaluation under 
Diagnostic Code 5309, from the effective date of the grant of 
service connection, are met.  [Parenthetically, the Board 
notes that, even though such disability is not shown, 10 
percent would also be the highest evaluation assignable in 
this case for a symptomatic scar, limitation of motion of the 
wrist, or favorable ankylosis of the thumb.].  

In the absence of evidence of greater disability associated 
with the excision of the right hand ganglion cyst, the 
minimum 10 percent evaluation, but no more, is appropriate.  
Moreover, inasmuch as the Board has determined that the 10 
percent evaluation represents the greatest degree of 
impairment shown since the effective date of the grant of 
service connection, there is no basis for assignment of a 
staged rating, pursuant to Fenderson, in this case. 



ORDER

An initial rating of 10 percent for residuals of an excision 
of a ganglion cyst, right hand, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

